DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed May 28, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “obtaining sensor data from a sensor system of a first vehicle, the sensor data comprising a pose and a velocity of a second vehicle located in a surrounding environment of the first vehicle; obtaining map data comprising a road geometry of the surrounding environment of the first vehicle; comparing the pose and the velocity of the second vehicle with the map data; and determining driving assisting data in relation to a third vehicle based on the comparison”. 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system”, “at least one 
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements- “system”, “at least one processor”, “at least one memory” and “non-transitory storage medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of obtaining information and determining data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 14-15 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1 and 6-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al., U.S. Patent Application Publication No. 2020/0272159 (referred to hereafter as Zhang).
  As to claims 1 and 14-15, Zhang teaches a method, system and medium for determining driving assisting data in relation to a vehicle based on sensor data and map data in relation to other vehicles, the method comprising: 
obtaining sensor data from a sensor system of a first vehicle, the sensor data comprising a pose and a velocity of a second vehicle located in a surrounding environment of the first vehicle (see para. 44, 26 and 59); 
obtaining map data comprising a road geometry of the surrounding environment of the first vehicle (see para. 51 and 55); 
comparing the pose and the velocity of the second vehicle with the map data (see para. 56); and 
determining driving assisting data in relation to a third vehicle based on the comparison (see para. 60-61).

As to claim 7, Zhang teaches the method of claim 6, wherein the traffic condition is one of a risk scenario, a traffic density, and a temporary traffic change (see para. 65).
As to claim 8, Zhang teaches the method of claim 1, further comprising: obtaining further sensor data from the sensor system of the first vehicle, the further sensor data comprising poses and velocities of further vehicles located in the surrounding environment of the first vehicle; and comparing the poses and velocities of the further vehicles with the map data (see para. 44 and 56).
As to claim 9, Zhang teaches the method of claim 1, wherein the second vehicle is located in a neighbouring lane or an opposing lane in the surrounding environment of the first vehicle (see para. 44).
As to claim 10, Zhang teaches the method of claim 1, wherein the road geometry of the surrounding environment of the first vehicle comprises non drivable areas and drivable areas of the surrounding environment of the first vehicle (see para. 70).
As to claim 11, Zhang teaches the method of claim 1, further comprising: obtaining further sensor data from sensor systems of a plurality of further vehicles, the further sensor data comprising poses and velocities of surrounding vehicles located in respective surrounding environment of the plurality of further vehicles; obtaining further map data comprising road geometries of the respective surrounding environment of the plurality of vehicles; and comparing the poses and velocities of the surrounding vehicles with the further map data (see para. 44 and 56).

As to claim 13, Zhang teaches the method of claim 1, further comprising: sending the determined driving assisting data to the third vehicle (see para. 60-61).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Hamer et al., U.S. Patent Application Publication No. 2021/0003419 (referred to hereafter as Hamer).
As to claim 2, Zhang teaches determining driving assisting data in relation to a third vehicle based on the comparison (see para. 60-61). Zhang does not explicitly teach the driving assisting data comprise a confidence value of the map data. However, Hamer teaches a method for determining inconsistency between map data and sensed data and assist the vehicle based on the confidence value of the map data (see para. 3-4, 26 and 31).
As to claim 3, Zhang teaches the method of claim 1. Hamer further teaches determining driving assisting data is based on whether or not the comparison indicates an inconsistency (see para. 26 and 31).
As to claim 4, Zhang in view of Hamer teach the method of claim 2. Hamer further teaches determining driving assisting data comprises: if the comparison indicates no inconsistency, increasing the confidence value of the map data (see para. 26 and 31).
As to claim 5, Zhang in view of Hamer teach the method of claim 2. Hamer further teaches determining driving assisting data comprises: if the comparison indicates an inconsistency, decreasing the confidence value of the map data (see para. 26 and 31).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663